PER CURIAM
Petitioner seeks review of LCDC’s continuance order in its acknowledgment review of the Coos County comprehensive plan. Two of petitioner’s three assignments challenge LCDC’s approval of the county’s “reliance” on the Forest Practices Act, ORS 527.610 et seq, as the sole protection for Goal 5 resources that have been identified as conflicting with forest operations. For the reasons stated in 1000 Friends of Oregon v. LCDC (Tillamook Co.), 76 Or App 33, 708 P2d 370 (1985) , adhered to as amplified 77 Or App 599, 714 P2d 279 (1986) , we agree with petitioner.
Petitioner’s remaining assignment is that LCDC erred by approving specified built and committed exceptions that the county took without providing the information and explanation required by ORS 197.732, Goal 2 and OAR 660-04-025 to 660-04-028. LCDC concedes that 1000 Friends of Oregon v. LCDC (Linn Co.), 78 Or App 270, 717 P2d 149 (1986), decides that question adversely to it.
Reversed and remanded for reconsideration.